On October 24, 1994, the Court found the defendant guilty under Count I of Forgery, a Felony; guilty under Count 2 of Theft, a Felony; guilty under Count 3 of Theft, a Felony; and guilty under Count 7 of Theft, a Felony. For each count, the offenses of Theft and Forgery, all Felonies, the defendant is committed to the Department of Corrections for a period of ten (10) years. The sentences imposed under each count shall be served concurrently. The court respectfully makes the following recommendations to the Department: a) That the defendant should be placed at a half-way house or pre-release center as soon as possible after the initial processing phase of his sentence, b) The defendant should pay restitution to Jerry Arbini, d.b.a. Three Rivers Disposal in the amount of $141,604.74, in reasonable payments as set by the department. 3. The defendant is designated a non-dangerous offender for purposes of parole release. 4. The defendant shall receive credit for such days that the defendant shall serve at the Gallatin County Detention Center after October 21, 1994, until his transportation to the Montana State Prison by the Gallatin County Sheriff.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Michael Sherwood, attorney from Missoula. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence is hereby amended to read as follows:
The defendant shall be committed on Counts I, II, III & VII to the Department of Corrections for a period of ten (10) years. The last five (5) years of which shall be suspended. Counts I, II, III & VII shall run concurrently. The suspension will be on the condition that the defendant be a law abiding citizen under the supervision of the Department of Corrections. The defendant will pay restitution in the amount of $141,000.00.
The reason for the amendment is that the Sentence Review Division deems it appropriate that the last five years be suspended in order to allow the defendant to make restitution to the degree that he is able.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
*46The Sentence Review Board wishes to thank Michael Sherwood, attorney from Missoula for his assistance to the defendant and to this Court.